Title: To George Washington from de Bays, 7 November 1783
From: Bays, de
To: Washington, George


                  
                     
                        Monsieur
                        à Nuits en Bourgogne le 9eme 7. 1783.
                     
                     Votre magnaminité, votre désintéressement, vos Services inappreçiables pour les Etats Unis, vos talents civils, politiques et guerriers, ont accèvé le grand desire de la reconnoissance universelle de la Souveraineté de votre patrie.  vous quitter le  du commandement de l’armée, le gouvernail de létat en vous réduisant parfois au Seul titre de Citoyen, décoré de celui de Docteur en lois que l’université vous a Conféré, recompence Simple et proportionée a la modestie et noblesse du Sujet, et Comme Camile et Comme Quintius Cincinnatus, tiré de la Campagne pour sauver la patrie du danger: vous retourner à votre farmë, quand cette même patrie est florissante: vous allez la diriger par des loix politiques, que vous faut la rendre juste  Monsieur, tant de vénération, que je vous prie de vouloir bien accueiller, que je vous présente un Cadeau d’un panier de meilleur vin de Bourgogne, que je peux recueiller dans mes campagnes; ce Sera pour célébrer la paix universelle Signée le 3. de ce mois entre les Etats Unis et l’Angleterre et entre cette  puissance la france, et l’Espagne; je desire qu’il trouve pour vous du Nectar, que  a prolonger des jours si precieux et Si illustres; comme francais et ameriquain, comme amis comme alliés,  doivent  ètre communes.  je Suis avec autant de venération que de respect Monsieur votre très obéissant Serviteur
                     
                        De Bays
                     
                     
                        avocat en Parlement et ancien
                     
                     
                        Subdelégué a Nuits Sur Beau
                        
                        en Bourgogne
                     
                     
                        P.S.  Je Suis bien Curieux de Savoir le nom de la ville que vous occuper.  vous pouvez consulter les pag. 703. 706.   Encyclopied.  je peux parle avec 
                        
                     
                  
                  TranslationSir,Nuits in Burgandy Nov 7. 1783
                     Your magnanimity, your disinterestedness— your exertions for the U.S.— your talents civil political & Military has finally obtained the acknowledgement of the sovreignty of your Country—  you now give up the command of the Army—the Rudder of the state & retire with only the title of Citizen adorned with the addition of Doctor of Laws which the Universities have conferred on you, a Recompence simple and proportioned to the Modesty & nobleness of the subject & like Camillus & Quintius Cincinnatus drawn from the Field to save the Country from danger you return to your farm & when this same Country is flourishing you dictate Laws which will make it just—in fine you have inspired me with so much veneration that I beg you to accept of a hamper of the best Burgundy I can collect from my Lands to celebrate the universal peace signed the 3rd of this month between the US. and England & between England & France and Spain—I hope the Wine may prove Nectar that it may tend to prolong your days so precious & so illustrious—as frenchmen & as Americans—as friends as allies—this should be our common Wish—With profound veneration &c. I am 
                     
                        De Bays
                        Advocate in Parliament &
                        former Subdelegat at
                        Nuits in Burgundy
                     
                     
                        I am curious to know the name of the City you live in.
                     
                     
                  
               